Citation Nr: 0936996	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  03-12 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



                                                            
THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
April 1973 RO administrative determination denying Dependency 
and Indemnity Compensation (DIC) to the appellant.


                                                   
REPRESENTATION

Appellant represented by:  Jill W. Mitchell, Attorney at Law


                                             ATTORNEY FOR THE 
BOARD

Emily Pomeranz, Counsel

                                                       
INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1972.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the appellant's CUE claim relating to an April 1973 RO 
decision that had rejected her claim for DIC benefits.  The 
RO issued a notice of the decision in November 2002, and the 
appellant timely filed a Notice of Disagreement (NOD) in 
January 2003.  Subsequently, in February 2003 the RO provided 
a Statement of the Case (SOC), and thereafter, in May 2003, 
the appellant timely filed a substantive appeal.

The appellant did not request a hearing on this matter, and 
on appeal, in March 2004, the Board determined that the April 
1973 RO Administrative Decision denying the appellant's 
eligibility for DIC benefits was not clearly and unmistakably 
erroneous.  Thereafter, the appellant timely filed an appeal 
with the United States Court of Appeals for Veterans Claims 
(Court), which vacated and remanded the case to the Board in 
March 2006, directing the Board to provide adequate reasons 
and bases for its denial of the appellant's CUE claim 
relating to DIC benefits from 1972 to 1992.

In an August 2006 correspondence, the appellant, through her 
attorney, waived her right to have the RO consider and decide 
the instant issue.  Therefore, the Board proceeded to enter a 
decision in September 2006 denying the benefit sought.

Thereafter, the appellant timely filed an appeal with the 
Court, which reversed the Board's September 2006 decision, 
finding that the 1973 RO decision contained clear and 
unmistakable error.  As explained below, the Court found 
that, but for such error, the appellant would have been 
recognized as the Veteran's widow and entitled to DIC 
benefits.     


                                                    FINDINGS 
OF FACT

1.  An April 1973 administrative decision of the RO denied 
the appellant claim of entitlement to DIC on the basis that 
she was not eligible for such benefit as she was not 
recognized as the legal widow of the deceased veteran. The 
appellant did not appeal that determination.

2.  The April 1973 RO decision that the appellant could not 
be recognized as the legal widow of the veteran on the basis 
that she was at fault in the continuation of the separation 
between her and the veteran was undebatably erroneous.


                                                  CONCLUSION 
OF LAW

The April 1973 administrative decision of the RO, which 
denied the appellant entitlement to DIC on the basis that she 
was not recognized as the legal widow of the deceased 
veteran, was clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 5109A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.52, 3.53 
(1973); 38 C.F.R. §§ 3.104, 3.105 (2008).


                  REASONS AND BASES FOR FINDINGS AND 
CONCLUSION

I. Law and Regulations 

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of [an RO] 
shall be final and binding on all field offices of [VA] as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. § 
5104."  38 C.F.R. § 3.104(a).  Such a final decision may be 
subject to revision, however, in the presence of clear and 
unmistakable error (CUE), as described in 38 C.F.R. § 3.105. 
38 C.F.R. §§ 3.104(a), 3.105.  Thus, a prior RO decision will 
be accepted as correct unless CUE can be shown.  38 C.F.R. § 
3.105(a).

The Board observes the following criteria to determine 
whether CUE occurred in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992); accord 
Richardson v. Nicholson, 20 Vet. App. 64, 68-69 (2006) 
(setting forth CUE requirements).

CUE is a very specific and rare kind of error.  It is the 
kind of factual or legal error that, when called to the 
attention of later reviewers, compels the conclusion with 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993); accord Richardson, 20 
Vet. App. at 68-69 (noting that "the error must have 
'manifestly changed the outcome' of the prior decision"); 
Russell, 3 Vet. App. at 313 (CUE errors are those "that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made").  If an appellant wishes to 
reasonably raise CUE she must advance with some degree of 
specificity the nature of the alleged error, and, unless it 
qualifies as the kind of error that, if true, would 
constitute CUE on its face, she must offer persuasive reasons 
as to why the result would have been manifestly different but 
for the alleged error.  Final decisions enjoy a presumption 
of validity, and where an appellant collaterally attacks such 
decisions, as in the case of a CUE claim, this presumption is 
even stronger.  See Grover v. West, 12 Vet. App. 109, 111-112 
(1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); see also Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the 
"manifestly changed the outcome" language used in Russell).

As of the date of the RO's decision in 1973, a woman who 
sought to receive DIC benefits upon her veteran-husband's 
death must have satisfied certain regulatory requirements.  
See 38 C.F.R. §§ 3.50, 3.53 (1973).  Specifically, she must 
have qualified as a "widow," as defined by 38 C.F.R. § 
3.50(b) (1973).  A "widow," for the purposes of establishing 
entitlement to DIC benefits, was "a person[] whose marriage 
to the veteran meets the requirements of § 3.1(j) and who was 
the lawful wife of the veteran at the time of death and (1) 
Who lived with him continuously from the date of marriage to 
the date of his death except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without the fault of the wife and (2) Who has not 
remarried . . . and not living with another man and holding 
herself out openly to the public as the wife of such other 
man."  38 C.F.R. § 3.50(b) (1973).

The requirement of "continuous cohabitation" embodied in 38 
C.F.R. § 3.50(b)(1) was further explained in 38 C.F.R. § 
3.53, which provided that such a standard "will be considered 
as having been met when the evidence shows there was no 
separation due to the fault of the widow."  38 C.F.R. § 
3.53(a) (1973).  In addition, § 3.53(a) emphasized that 
"[t]emporary separations which ordinarily occur, including 
those cased for the time being through the fault of either 
party, will not break the continuity of the cohabitation."  
38 C.F.R. § 3.53(a) (1973).  Moreover, according to 38 C.F.R. 
§ 3.53(b), "[t]he statement of the widow as to the reason for 
the separation will be accepted in the absence of 
contradictory information," and "[i]f the evidence 
establishes that the separation was by mutual consent and 
that the parties lived apart for purposes of convenience, 
health, business, or any other reason which did not show an 
intent on the part of the widow to desert her husband, the 
continuity of the cohabitation will not be considered as 
having been broken."  38 C.F.R. § 3.53(b) (1973).

II. Analysis 

The Board determines that there was clear and unmistakable 
error in the April 1973 RO Administrative Decision denying 
DIC benefits to the appellant.  See 38 C.F.R. §§ 3.50(b)(1), 
3.53(a).

a. Factual Background.  The veteran and the appellant married 
in November 1969. The veteran died in September 1972 as the 
victim of a homicide.  The appellant has not remarried.

In a September 1972 Supplementary Police Report, the 
reporting officer described his conversation and interaction 
with the appellant on the day following the veteran's death.  
He indicated that the appellant arrived at the police station 
with her father, brother-in-law and her boyfriend, R.P.  The 
officer conveyed that the appellant had stated that R.P. "was 
her sweetheart and she had been going with him for 2 years 
and that the 4 month old baby she had was [R.P.'s] child."  
The officer further recounted that the appellant "stated that 
they had been separated about 3 months and the last time she 
saw [the veteran] was about a week ago . . . ."  This report 
contained no indication of the reason for the marital 
separation or whether the appellant and R.P. had cohabitated 
together.  The other records from this time period likewise 
did not contain any such information.

In an October 1972 Application for DIC Benefits In October 
1972, the appellant filed a claim for DIC benefits with VA.  
Under the Information Pertaining to Marriage section of this 
application, the appellant marked a negative response to the 
question of whether she had lived continuously with the 
veteran from the date of marriage to the date of death.  She 
indicated that "[d]uring the month of August 1972 the 
vet[eran] couldn't get along and he moved out" to live with 
the man later indicted for his death.  The appellant also 
conveyed that she and the veteran had one child during their 
marriage.  She provided no further explanation for their 
then-recent separation.

In its April 1973 Administrative Decision, the RO addressed 
the issue of the veteran's and appellant's continuous 
cohabitation for the purposes of determining whether the 
appellant would be entitled to DIC benefits.  Specifically, 
the RO conveyed much of the information contained in the 
October 1972 Application for DIC benefits and September 1972 
Supplementary Police Report, to include that the veteran and 
the appellant had not continuously lived together due to 
separation during the month of August 1972 and that the 
appellant arrived at the police station with R.P., who she 
indicated was her boyfriend and father of her child.

In the discussion portion of the Administrative Decision, the 
RO outlined the relevant regulation, VA Regulation 1053, 
which provided that a requirement of continuous cohabitation 
from the date of marriage to the date of the veteran's death 
will be considered to have been met when the evidence showed 
that there was no separation due to the fault of the widow.  
The RO further asserted that regardless of the reason for the 
initial separation, the appellant would not be without fault 
(i.e., that she would be with fault) during any period which 
she cohabitated with another man.

In conclusion, the RO determined that the appellant could not 
be recognized as the legal widow of the veteran "as evidence 
shows that she is at fault in the continuation of the 
separation between her and the veteran, and that she 
admittedly has cohabitated with another man during her 
separation from the veteran."

The RO apprised the appellant of its decision in an April 
1973 correspondence wherein it stated that it had denied DIC 
benefits "because evidence shows that you were at fault in 
the continuation of the separation between you and the 
veteran." The appellant did not appeal this decision, and the 
next correspondence from the appellant relating to spousal 
DIC benefits was received by the RO in June 1988.

b. Discussion.  At the outset, the Board comments that the 
April 1973 RO decision qualifies as a "final" prior decision, 
as the appellant received proper notice of the decision, but 
did not timely file a substantive appeal of that 
determination.  See 38 C.F.R. §§ 3.104(a), 3.105.

Turning to the merits of the appeal, the Board determines 
that the RO predicated its April 1973 decision on the basis 
of a factual error unsupported by the evidence of record at 
that time.  The Board notes that the appellant admittedly did 
not continuously cohabitate with the veteran from the date of 
marriage to the date of his death, as reflected in her 
October 1972 Application for DIC Benefits.  The Board also 
finds that the appellant had not remarried as of the time of 
the April 1973 decision.

The only relevant evidence of record at the time of the RO's 
April 1973 Administrative Decision consisted of the September 
1972 Supplementary Police Report and the October 1972 
Application for DIC Benefits, and neither of these documents 
indicated that the appellant had cohabitated with another 
man.  In her October 1972 Application for DIC Benefits, the 
appellant merely stated that "the vet[eran] couldn't get 
along and he moved out" when explaining the nature of their 
then-recent separation.  Although the Board recognizes that 
the appellant, according to the September 1972 Supplementary 
Police Report, admitted to having a boyfriend at the time of 
the veteran's death, she never admitted to having lived with 
him or holding herself out openly to the public as the wife 
of the boyfriend.  Indeed, as noted in the Supplementary 
Police Report, the appellant confined her relationship with 
R.P. to that of boyfriend or sweetheart, not as husband.  
While it would be facile to speculate, as did the RO, that 
the August 1972 marital separation occurred because of the 
appellant's admitted relationship with R.P. or that the 
appellant and R.P. lived together, such speculation, in the 
absence of supporting evidence of record, is impermissible 
and may not form the basis of a VA decision.  See Roper v. 
Nicholson, 19 Vet. App. 173, 184 (2006) (holding that the 
Board erred "by merely speculating [in its statement of 
reasons and bases], without support in the record . . . ."); 
Vanerson v. West, 12 Vet. App. 254, 262 (1999) (vacating and 
remanding Board decision that made a determination with "no 
basis in the record"); Russell, 3 Vet. App. at 322; 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 281 (1992).

In view of the foregoing, the Board finds that the RO (and 
vacated Board decision) erred in finding that the appellant 
lived with another man during the period of time in question.  
The question remains, however, whether such error rises to 
the level of clear and unmistakable error or error that, had 
it not been made, would have manifestly changed the outcome 
at the time it was made.  Richardson, 20 Vet. App. at 68-69; 
Russell, 3 Vet. App. at 313.

In Gregory v. Brown, 5 Vet. App. 108, 112 (1993), the Court 
outlined the two-part test to determine whether a surviving 
spouse will be deemed to have continually cohabitated with 
the veteran when a separation has occurred:  "The spouse must 
not only be free of fault at the time of separation, but it 
must be found that the separation 'was due to the misconduct 
of, or procured by, the veteran."  Id.  In addition, the 
Court determined that the "without fault" language of the 
applicable regulations was not a continuing one.  That is, 
"under this language, fault or absence of fault is to be 
determined based on an analysis of conduct at the time of the 
separation," although, in some cases, "[c]ertain conduct 
subsequent to the time of separation may be relevant . . . ."  
Id.

The evidence shows that the appellant, by her own admission, 
at the time of the veteran's death and separation had engaged 
in an ongoing relationship with another man for approximately 
2 years and had a child from this relationship (i.e., a child 
not fathered by the veteran).  This set of circumstances may 
or may not have resulted in the veteran's inability to "get 
along" with the marriage.  However, one must conclude based 
on the record that a finding that the appellant was at fault 
in the separation would require conjecture.  The only 
evidence regarding the reason for the separation was the 
appellant's statement during the month of August 1972 the 
Veteran couldn't get along and moved out.  Absent 
contradictory information, 38 C.F.R. § 3.53 mandates that the 
widow's statement must be accepted.  The evidence does not 
demonstrate an intent by the appellant to desert the Veteran; 
it arguably shows the Veteran's intent to desert the 
appellant.  In addition to failing to show that the Veteran's 
and the appellant's separation was due to the fault of the 
widow, the evidence did not show that it was permanent.  Id.  
As to the relationship between the appellant and another man, 
VA regulations expressly stated at the time of the RO 
decision that a relationship which is secretive...or which is 
otherwise ostensibly illicit in nature will not be a bar to 
benefits.  38 C.F.R. § 3.1574(c) (1973).  Because there was 
no evidence in the record showing that the appellant was at 
fault in the separation, the RO's error would have manifestly 
changed the outcome at the time it was made.  

The Board concludes, therefore, that it is undebatable that 
the appellant was without fault at the time of separation.  
The April 1973 RO Administrative Decision was clearly and 
unmistakably erroneous in finding that the appellant was at 
fault in the separation from the Veteran.  Accordingly; the 
appellant must be recognized as the legal widow of the 
Veteran and as such is entitled to DIC benefits.











                                                            
ORDER

The April 1973 RO Administrative Decision was clearly and 
unmistakably erroneous in finding that the appellant was at 
fault in the separation from the Veteran; accordingly; the 
appellant must be recognized as the legal widow of the 
Veteran and as such is entitled to DIC benefits.



                         
____________________________________________ 
                                                       R. F. 
WILLIAMS 
                                   Veterans Law Judge, Board 
of Veterans' Appeals



















 Department of Veterans Affairs


